DETAILED ACTION
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
Status of the Claims 
Applicants filed claims 181, 187, 191 – 193, 195 - 200, 203, and 211 – 218 with the instant application according to 37 CFR § 1.114, on 10 December 2020.  In an Amendment entered with the Request for Continued Examination, Applicants amended claim 1.  Claims 192, 1`93, and 195 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 181, 187, 191, 196 – 200, 203, and 211 – 218 are available for substantive consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 112 
The rejection pursuant to 35 U.S.C. § 112(a) set forth in the Action of 10 June 2020 is hereby withdrawn in light of Applicant’s amendment of claim 1.



REJECTIONS MAINTAINED
Rejections Pursuant to 35 U.S.C. § 103  
The following is a quotation of the appropriate paragraph of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a) 	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 181, 187, 197, 198, 203, and 212 pursuant to 35 U.S.C. § 103(a), as being obvious over US 2003/0124185 A1 to Oshlack, B., et al., published 3 July 2003 (“Oshlack ‘185”), in view of US 2006/0003006 A1 to Remon, J. and C. Vervaet, claiming priority to 30 September 2002 (“Remon ‘006), US 2003/0134934 A1 to Kojima, S. and A. Arita, claiming priority to 30 August 2001 (“Kojima ‘934), and US 2003/0180359 A1 to Vergnault, G., et al., published 25 September 2003, as evidenced by DrugBank:  “Levorphanol,” retrieved from http://www.drugbank.ca.drugs-/DB00854, as accessed 6 FEB 2015 (“DrugBank”),  and  Dynamic Viscosity, retrieved from http://www.calculator.org/property.aspx?name=dynamic+viscosity, as accessed 15 March 2016 (“Dynamic Viscosity”), is hereby maintained.
The Invention As Claimed 
	Applicant claims a pharmaceutical dosage form for administration of an opioid agonist, wherein the opioid agonist is levorphanol, wherein the dosage form contains a substantially homogenous matrix comprising from 0.1 – 1000 mg of levorphanol, from 7 – 90% wgt of a hydrogenated vegetable oil, silicon dioxide in an amount from 2.0% - 4.3% wgt, and aluminum oxide, wherein the aluminum oxide is present in a mass ratio to silicon dioxide of 1:5, wherein the matrix further comprises 10 – 25% wgt of hydroxypropyl methylcellulose (HPMC), and wherein the matrix further comprises a coconut oil product.
The Teachings of the Prior Art 
	Oshlack ‘185 discloses an oral dosage form comprising an opioid agonist as the active ingredient (see Abstract), wherein the dosage form is designed to reduce the potential for active ingredient abuse (see ¶[0002]), wherein the dosage form comprises an aversive agent (see ¶[0020]), such as a bittering agent (see ¶[0022]), or an irritant (see ¶[0023]), or a gelling agent to discourage an abuser from tampering with the dosage form and thereafter inhaling, injecting, or swallowing the tampered dosage form, so that the gelling agent is released when the dosage form is tampered with and provides a gel-like quality to the tampered dosage form that slows the absorption of the opioid analgesic such that an abuser is less likely to obtain a rapid "high,” so that, when the dosage form is tampered with and exposed to a small amount of an aqueous liquid (e.g., water), the dosage form will be unsuitable for injection and/or inhalation, wherein "unsuitable for injection" means that one would have substantial difficulty injecting the dosage form (e.g., due to pain upon administration or difficulty pushing the dosage form through a syringe) due to the viscosity imparted on the dosage form, thereby reducing the potential for see ¶[0024]), wherein the dosage form comprises a combination of any or all of the aversive agents (e.g., a bittering agent, an irritant, and/or a gelling agent) to discourage an abuser from tampering with the dosage form and thereafter inhaling, injecting, and/or swallowing the tampered dosage form (see ¶[0026]; see also ¶[0031]), wherein the dosage form can include gelling agents, such as HPMC, magnesium aluminum silicate, or silicon dioxide, among others (see ¶[0053]), wherein the gelling agents can be present in the formulation at levels of from about 1:40 to about 40:1 by weight of the active ingredient (see ¶[0054]), wherein the dosage form forms a viscous gel after the dosage form is tampered with, dissolved in an aqueous liquid, causing the resulting mixture to have a viscosity of from about 10 cP to about 60 cP (see ¶[0055]), wherein, in specific embodiments, the gelling agent can be present at a level of 3 mg in a 126-mg dosage form (see  Ex. 2A), wherein, when the dosage form is chewed, crushed or dissolved and heated in a solvent, the release of the aversive agent (a bittering agent, an irritant, and/or a gelling agent) hinders, deters or prevents the administration of the tampered dosage form orally, intranasally, parenterally and/or sublingually (see ¶[0068]), wherein a preferred opioid agonist is levorphanol (see ¶[0080]), wherein the dosage form utilizes a sustained release matrix that provides in vitro dissolution rates within predetermined ranges (see ¶[0119]), wherein the matrix may comprise hydrophobic materials such as hydrogenated vegetable oil (see ¶[0120]), wherein the matrix may further comprise a water-soluble hydroxyalkyl cellulose, preferably HPMC, as the gelling agent (see ¶[0053]), the amount of which is determined by the precise rate of opioid analgesic release required (see ¶[0124]), wherein, in a matrix formulation, the matrix can further include a binder that preferably contributes to sustain release of opioid active ingredients (see ¶[0121]), wherein the see ¶[0215]), or 40.0 mg in a 126-mg dosage form (see ¶[0224]), and wherein the gelling agent is present at a loading of 9.0% wgt (see Ex. 1, ¶[0215]).  The reference does not expressly disclose a matrix comprising aluminum oxide, or HPMC at 10 – 25% wgt, the HPMC, in a 2% (w/v) solution at 20° C, exhibiting a viscosity in the range from 6 to 100,000 Centipoise.  The teachings of Remon ‘006, Kojima ‘934 and Vergnault '359 remedy that deficiency.
	Remon ‘006 discloses a solid dosage form comprising an inner core comprising a biologically active ingredient and an excipient, wherein the dosage form provides improved sustained release of the biologically active ingredient (see Abstract), wherein the biologically active ingredient may be for pharmaceutical use (see ¶[0050]), including opioids such as hydrocodone and hydromorphone (see ¶[0052]), wherein structure-forming, thickening or gel-forming agents, such as highly dispersed silicic acid, sold under the trade name of AEROSIL, may be included in the inner core of the composite solid dosage form (see ¶[0062]), and wherein additional excipients, including bulking agents such as aluminum oxide, may be included in the core of the dosage form (see ¶[0064]). 
	Kojima ‘934 discloses an adhesive composition comprising a viscosity modifier having a mean particle size of 0.01 to 0.05 µm (see Abstract), wherein the viscosity modifier comprises ultrafine inorganic fillers such as Aerosil silica, aluminum oxide (see ¶[0023]), and wherein the inorganic filler is Aerosil® COK84 (see Tables 1 and 2).
	Vergnault ‘359 discloses an oral dosage form comprising a pharmaceutical tablet of one or more layers, only one of which layers comprises a biologically active substance, the other layer(s) being barrier layer(s), wherein the tablet comprises different percentages of hydrophilic see Abstract), wherein, in embodiments designed to display a faster release rate of active from the active-containing layer, the HPMC used in the layer comprising the active substance has a viscosity in the range of from 1,000 to 25,000 mPa·sec [1,000 to 25,000 Cp (see Dynamic Viscosity)] (see ¶[0050]), and wherein the HPMC is present in the layer comprising the active substance in a percentage in the range of 5 – 50% wgt (id.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to prepare an abuse-resistant levorphanol dosage form comprising hydrogenated vegetable oil, hydroxypropyl methylcellulose, and silicon dioxide, wherein the abuse resistant properties of the dosage form arise from the presence of aversive agents, such as gelling agents, that increase the viscosity of the dosage forms upon attempted abuse such that one would have substantial difficulty injecting the dosage form (e.g., due to pain upon administration or difficulty pushing the dosage form through a syringe) due to the viscosity imparted to the dosage form, thereby reducing the potential for abuse of the opioid analgesic, wherein, when in a  matrix form, the matrix further includes a binder that contributes to sustained release of active ingredients, as disclosed by Oshlack ‘185, wherein the formulation comprises aluminum oxide as a binder or thickening agent, as taught by Remon ‘006, and/or as a viscosity enhancer, as taught by Kojima ‘934, and wherein the HPMC is present at a range of from 5 to 50% wgt, as expressly taught by Vergnault ‘359.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Oshlack ‘185 as to the effect of the loading level matrix components, such as HPMC, on release rates for sustained release embodiments see ¶[0124]; see also Vergnault ‘359 at ¶¶[0047] – [0050]), particularly where the active ingredient is highly water soluble, such as levorphanol (as evidenced by DrugBank), and also by the teachings of Oshlack ‘185 to the effect  that enhanced viscosity can increase the abuse resistance of the dosage forms, consistent with the teachings of Kojima ‘934 that AEROSIL® products comprising aluminum oxide, such as COK84, can act as viscosity enhancers.
With respect to the limitation recited in claim 181e), directed to the presence of aluminum oxide in the dosage forms of the claimed invention, the Examiner notes that the references cited for this teaching, Remon ‘006 and Kojima ‘934, are directed to compositions comprising aluminum oxide as either a bulking/binding agent (Remon ‘006), or as a viscosity enhancer (Kajima ‘934).  It is the Examiner’s position that the bulking/binding agent of Remon ‘006 performs the function of consistent with the binder component of Oshlack ‘185 to achieve sustained release.
In addition, with respect to Kojima ‘934, the Examiner notes that the reference is directed to a dental adhesive composition, and not to an oral dosage form.  However, the Examiner further notes that the reference specifically teaches the use of AEROSIL® COK84, a combination of silicon and aluminum oxides, in a ratio of 5:1, as a viscosity enhancer in the disclosed compositions.  Therefore, it is the Examiner’s position that one of ordinary skill in the art would be motivated to look to the teachings of Kojima ‘394 for its specific disclosure of components effective for increasing the viscosity of compositions, which functional property is explicitly recognized by Oshlack ‘185 as contributing to deterrence of abuse, even though Kojima ‘394 is not directed to oral dosage forms comprising active ingredients susceptible to abuse.  In this regard, see MPEP § 2141.01(a):  
In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
	It is the Examiner’s position, therefore, with respect to application of the teachings of Kojima ‘934, that the reference is reasonably pertinent to the problem faced by the inventor (imparting abuse resistance to a dosage form by including components that increase viscosity), even if it is not in the same field of endeavor as the claimed invention. See Bigio at 1325.	
With respect to claim 181 d), which claim recites limitations directed to the loading of hydroxypropyl methylcellulose (HPMC) (10 – 25% based on dry weight of the matrix), and the form of 2% (w/v) suspension with a viscosity, at 20° C, of from 6 to 100,000 Cp, the Examiner first notes that the cited references do not expressly disclose a composition comprising HPMC at See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
	Further with respect to this limitation, the Examiner notes that Vergnault ‘359 is directed to a multi-layer compressed tablet dosage form, capable of constant, controlled release of an active ingredient from the dosage form.  The reference discloses that control over the release rate of active ingredient is achieved by two separate mechanisms.  One of these mechanisms involves the presence of barrier layers, free from active ingredient, which layers function to control the surface area of the active-containing layer exposed to a dissolution medium (see ¶[0026]).  The other mechanism, for which the rejections of record cite the teachings of the reference, comprises the identity and the physicochemical characteristics of the HPMC matrix material (see ¶[0050]).  Thus, one of ordinary skill in the art would be motivated to look to the teachings of the reference for guidance on the use of HPMC to control release of an active ingredient from a solid dosage form.  	
	With respect to the limitation recited in claim 181, the limitation directed to the in vivo Cmax of levorphanol released from a dosage form subject to abuse being less than the Cmax of an immediate release form of levorphanol, the Examiner notes that the cited references do not expressly teach such characteristics of the disclosed dosage forms.  However, it is the Examiner’s position that, due to the identity between the disclosed and claimed formulations (hydrogenated See MPEP § 2112.01.   
The Examiner further notes that the limitation in question effectively recites functional language regarding the Cmax of levorphanol from an abused dosage form. The invention as claimed, however, is not structurally distinguishable from the combination of Oshlack ‘185 and Vergnault ‘359, and it is, therefore, the Examiner's position that the ability of the compositions to function after an attempt to abuse the dosage form is an inherent property of the invention taught by the cited references.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the formulations as disclosed by Oshlack ‘185 and Vergnault ‘359 , the burden of proof is upon Applicant to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
With respect to claims 197 and 198, which claims recite limitations directed to the density of the lipophilic matrix relative to water (claim 197), and ethanol (claim 198), it is the Examiner’s position that, due to the identity between the disclosed and claimed formulations (hydrogenated vegetable oil as base excipient, silicon dioxide as gelling agent/thixotrope, and HPMC as release rate modifier, at loadings encompassing he claimed ranges), formulations prepared according to the teachings of the cited references would necessarily display the characteristics recited in the claim limitations.  See MPEP § 2112.01.   

The rejection of claims 191, 196, 213 – 218 pursuant to 35 U.S.C. § 103, as being obvious over Oshlack ‘185, Kojima ‘934, and Vergnault '359, as applied to claims 181, 187, 197, 198, 203, and 212, above, and further in view of US 2003/0077297 A1 to Chen, F.J., et al., published 24 April 2003 (“Chen ‘297”), is hereby maintained.
The Invention As Claimed 
	The invention as claimed in claim 181 has been described above.  In addition, with respect to claim 196, Applicant claims a composition wherein the lipophilic matrix comprises hydrogenated cottonseed oil, and further comprises coconut oil, wherein the density of the matrix is lower than the density of water at 20° C, wherein the density of the matrix is lower than the density of ethanol at 20° C, wherein the matrix further comprises an aversive agent, and wherein the matrix is substantially solid at 20° C.
The Teachings of the Prior Art 
The teachings of Oshlack ‘185, Kojima ‘934, and Vergnault '359 have been set forth above.  The references do not disclose tablet matrices comprising hydrogenated cottonseed oil, or hydrogenated cottonseed oil and coconut oil.  The teachings of Chen ‘297 remedy that deficiency.
Chen ‘297 discloses pharmaceutical formulations for the delivery of active agents (see Abstract), wherein the active agent may be an opioid agonist, such as levorphanol (see ¶[0091]), wherein the active agent may be in the form of a salt, ester, prodrug, active metabolite, isomer, analog, fragment, or the like (see ¶[0115]), wherein the dosage form comprises a vehicle see ¶[0119]), wherein the one or more triglycerides may comprise hydrogenated vegetable oils, such as hydrogenated cottonseed oil (such as that sold under the trade name Sterotex) (see ¶[0198], Table 19), and/or fractionated coconut oil (such as sold under the trade name Miglyol) (see ¶[0192], Table 19]), wherein the composition may further comprise hydroxypropyl methylcellulose (see ¶[0241]), wherein the composition may also comprise silicon dioxide as a “stabilizing agent” (see ¶[0275]), and wherein the stabilizing agent may be a “thickening agent” (see ¶[0277]).
Application of the Cited Art to the Claims 
It would have been prima facie obvious at the time of the invention to prepare an abuse-resistant levorphanol formulation comprising hydrogenated cottonseed oil and hydroxypropyl methylcellulose, as disclosed by Oshlack ‘185, wherein the matrix further comprises an additional oil, such as coconut oil, as taught by Chen ‘297.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Chen ‘297, at ¶[0192], to the effect that hydrogenated vegetable oils, including hydrogenated cottonseed oil and coconut oil are among the preferred matrix materials.  Consequently, it would be prima facie obvious to include any one, or combination, of the oils, such as hydrogenated cottonseed oil and/or coconut oil, in the formulation as a matrix material.  See MPEP 2144.06.  See also, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)
See MPEP § 2112.01.   
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 191, 196, 213 – 218 would have been obvious within the meaning of 35 USC §103(a).
The rejection of claims 199 and 200 pursuant to 35 U.S.C. § 103(a), as being obvious over Oshlack ‘185, Kojima ‘934, and Vergnault '359, as applied to claims 181, 187, 197, 198, 203, and 212 , above, and further in view of US 2006/0177380 A1 to Emigh, J., et al., published 10 August 2006 ("Emigh ‘380"), is hereby maintained.
The Invention As Claimed 
	The invention as claimed in claim 181 has been described above.  In addition, Applicant claims a composition wherein the lipophilic matrix further composes an aversive agent, such as a laxative.
The Teachings of the Prior Art 
	The teachings of Oshlack ‘185, Kojima ‘934, and Vergnault ‘359 are relied upon as set forth above with respect to the rejection of claims 181, 187, 197, 198, 203, and 212.   The references do not disclose opioid formulations further comprising an aversive agent, such as a laxative.  The teachings of Emigh ‘380 cure that deficiency.
see ¶[0002]), wherein the formulations may comprise levorphanol (see ¶[0050]), and wherein the compositions may further comprise, in addition to the an active ingredient, a gel forming substance and an abuse deterrent/aversive agent (see ¶[0024]), wherein the abuse deterrent is a laxative (see ¶[0096)].
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to prepare an abuse-resistant levorphanol formulation comprising hydrogenated vegetable oil and hydroxypropyl methylcellulose, as disclosed by Oshlack ‘185, wherein the formulations further comprise a laxative as an abuse deterrent component, as taught by Emigh ‘380.  One of skill in the art would motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Emigh ‘380 as to the enhanced abuse deterrence effect provided by additional components such as irritants, emetics, and the specifically disclosed laxatives, particularly in light of the teachings of Oshlack ‘185 to the effect that the dosage forms disclosed in that reference comprise aversive agents (see ¶[0020]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 199 and 200 would have been obvious within the meaning of 35 USC §103(a).
Response to Applicants’ Arguments
The Examiner has fully considered Applicants’ arguments filed 10 December 2020, but finds them to be unpersuasive.  Applicant first argues, with respect to the obviousness rejection of independent claim 181, that “none of the cited references teach or suggest this limitation [“upon physical tampering of the dosage form, the in vivo dose-normalized Cmax upon first See MPEP § 2112.01.
Applicant also points to amended claim 181, which claim now recites a limitation directed to the thixotrope being a combination of silicon dioxide and aluminum oxide, and argues that the cited references do not disclose this combination of components in a dosage form.  Applicant further addresses the teachings of Remon ‘006, which reference discloses the use of Aerosil® COK84, a material that Applicant also points out is a combination of silicon dioxide and aluminum oxide, at a ratio of 5:1.  Applicant appears to be arguing that the teachings of the reference do not impact the patentability of the invention as claimed because the reference does not expressly disclose that the use of Aerosil® COK84 as a thixotrope.  However, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Kojima ‘934, another of the secondary references, which reference Applicant alleges is not analogous art, the Examiner notes, as set forth in the above rejections, see MPEP § 2141.01(a), as cited in the rejection above.
With respect to the secondary rejections, based upon the primary rejection according to the teachings of Oshlack ‘185 in view of Remon ‘006, Kojima ‘934, and Vergnault ‘359, the Examiner notes that Applicant relies on the arguments addressed above on the primary rejection.  Given the discussion above, however, these arguments are unpersuasive.  Therefore, the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
8.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619